Per Curiam,
In Hughes v. Penna. R. R. Co., 202 Pa. 222, it was pertinently suggested in the opinion of Mr. Justice Potter, and for sound reasons, that it will not do to apply to the contracts of 'common carriers all the principles that may apply to other contracts. If this be kept in view, it will be seen that the rule as hereafter stated that was laid down in that case does not conflict in principle with the rule recognized and applied in other contracts. At any rate, it was distinctly declared upon full and elaborate consideration as follows: “Where a contract containing a stipulation limiting liability for negligence, is made in one state, but with a view to its performance, by transportation through or into one or more other states, we see no reason why it should not be construed in accordance with the law of the state, where its negligent breach, causing injury, occurs. If such a contract comes under construction, in a state like Pennsylvania whose policy prohibits such exemption, and the injury has occurred in a state where the contract is valid, the stipulation will be enforced, as in Forepaugh v. R. R. Co., 128 Pa. 217, and in Fairchild v. R. R. Co., 148 Pa. 527. But if the injury has taken place within its limits, it will declare the contract null and void, as in Burnett v. R. R. Co., 176 Pa. 45.” This rule was recognized and applied by this court in Trexler v. B. & O. R. R. Co., 28 Pa. Superior Ct. 207; and as applied to the stipulation that was under consideration in that case, and is under consideration in the present case, we cannot see that any public policy of our state is contravened. Notwithstanding the able and learned argument of counsel for appellant we are of opinion that the rule should be adhered to in this class of cases. It follows, in view of the agreed fact that the clauses of the express receipt in question “are upheld valid and enforceable under the *241laws of the State of New York” where the negligent breach of contract causing injury, occurred, that the court was right in holding that the $50.00 limitation was valid and controlling, and entering judgment accordingly.
Judgment affirmed.